Citation Nr: 0502763	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for urolithiasis with 
chronic renal insufficiency.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who had over twenty years of 
active service ending with his retirement in November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

A review of the veteran's service medical records reveals 
that he was seen with complaints of urinary problems on 
several occasions in service.  

The Board further observes that in a July 2003 letter, the 
veteran's private physician, G. P., M.D., indicated that that 
the veteran's inservice urinary problems/findings could have 
led to the current condition of chronic renal insufficiency 
secondary to obstructive uropathy, left nephrolithiasis, and 
uretero-vesical junction stone, right.  

While the veteran was afforded a VA examination in November 
2002, the examination did not address any urinary/renal 
problems.  As such, the Board is of the opinion that the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any current urolithiasis with chronic 
renal insufficiency and whether it is related to service.  

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:

1.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature and etiology of 
any current urolithiasis with chronic 
renal insufficiency.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.  After examining the veteran 
and reviewing the claims file, to include 
the July 2003 letter from G.P. M.D., the 
examiner should offer the following 
opinion:  Is it at least as likely as not 
that any current urolithiasis with 
chronic renal insufficiency is related to 
symptomatology manifested during 
veteran's period of active service?  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



